




Exhibit 10.1


FOURTH AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
August 21, 2012 by and between RENTRAK CORPORATION, an Oregon corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 1, 2008 as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1 (b) is hereby renumbered as Section 1.1 (c).


2.    The following is hereby added to the Credit Agreement as Section 1.1 (b):


“(b)    Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby letters of credit for the account of Borrower (each,
a "Letter of Credit" and collectively, "Letters of Credit"); provided however,
that the aggregate undrawn amount of all outstanding Letters of Credit shall not
at any time exceed One Million Dollars ($1,000,000.00). The form and substance
of each Letter of Credit shall be subject to approval by Bank, in its sole
discretion. No Letter of Credit shall have an expiration date subsequent to the
maturity date of the Line of Credit. The undrawn amount of all Letters of Credit
shall be reserved under the Line of Credit and shall not be available for
borrowings thereunder. Each Letter of Credit shall be subject to the additional
terms and conditions of the Letter of Credit agreements, applications and any
related documents required by Bank in connection with the issuance thereof. Each
drawing paid under a Letter of Credit shall be deemed an advance under the Line
of Credit and shall be repaid by Borrower in accordance with the terms and
conditions of this Agreement applicable to such advances; provided however, that
if advances under the Line of Credit are not available, for any reason, at the
time any drawing is paid, then Borrower shall immediately pay to Bank the full
amount drawn, together with interest thereon from the date such drawing is paid
to the date such amount is fully repaid by Borrower, at the rate of interest
applicable to advances under the Line of Credit. In such event Borrower agrees
that Bank, in its sole discretion, may debit any account maintained by Borrower
with Bank for the amount of any such drawing.”


3.    Section 1.2 (a) is hereby deleted in its entirety, and the following
substituted therefor:


“(a)    Interest. The outstanding principal balance of each credit subject
hereto shall bear interest, and the amount of each drawing paid under the
Standby Letter of Credit shall bear interest from the date such drawing is paid
to the date such amount is fully repaid by Borrower, at the rate of interest set
forth in each promissory note or other instrument or document executed in
connection therewith.”


4.    The following is hereby added to the Credit Agreement as Section 1.2 (d):


“(d)    Letter of Credit Fees. Borrower shall pay to Bank fees upon the issuance
of each Letter of Credit, upon the payment or negotiation of each drawing under
any Letter




--------------------------------------------------------------------------------




of Credit and upon the occurrence of any other activity with respect to any
Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Bank's
standard fees and charges then in effect for such activity.”


5.    The following is hereby added to the Credit Agreement as Section 3.2 (c):


“(c)    Additional Letter of Credit Documentation. Prior to the issuance of each
letter of Credit, Bank shall have received a Letter of Credit Agreement,
properly completed and duly executed by Borrower.”


6.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


7.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


 
RENTRAK CORPORATION
 
 
WELLS FARGO BANK,
 
 
 
 
  NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ David I Chemerow
 
By:
/s/ Victoria K. Dunn
 
David I. Chemerow, CFO, COO, and Secretary
 
 
Victoria K. Dunn, Relationship Manager





